1

2

3

4

5

6

7
                             UNITED STATES DISTRICT COURT
8                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
9

10     UNILOC 2017 LLC,                                No. C18-1732 RSM

11                              Plaintiff,             STIPULATION AND ORDER FOR
                                                       EXTENSION OF TIME FOR HTC
12               v.                                    AMERICA, INC. TO RESPOND TO
                                                       COMPLAINT
13     HTC AMERICA, INC.,

14                              Defendant.

15
                                             I. STIPULATION
16
            Plaintiff Uniloc 2017 LLC and Defendant HTC America, Inc. (“HTC”), by and
17

18   through their undersigned counsel of record, hereby stipulate and agree as follows.

19          1.        HTC was served with the Summons and Complaint on January 25, 2019 and

20   its Answer is currently due on February 15, 2019. Based on the recent retention of defense
21
     counsel and the need for more time to assess claims and defenses, HTC seeks an extension
22
     of 30 days to answer or otherwise respond to the Complaint. Plaintiff has agreed to HTC’s
23
     extension request.
24

25

26


      STIPULATION AND ORDER FOR EXTENSION OF
      TIME FOR HTC AMERICA, INC. TO RESPOND TO
      COMPLAINT                                                         1420 Fifth Avenue, Suite 1400
                                                                        Seattle, W ashington 98101
      NO. 2:18-cv-1732 RSM – Page 1                                     phone 206.516.3800 fax 206.516.3888
1           2.      The parties agree that the time for Defendant to respond to the Complaint

2    with such pleadings, motions, or objections as it deems appropriate should be extended to

3    March 18, 2019.

4           3.      HTC requests that the Court enter the subjoined Order.

5           IT IS SO STIPULATED this 7th day of February, 2019.

6
      VAN KAMPEN & CROWE PLLC                       YARMUTH LLP
7

8     By: s/Al Van Kampen                           By: s/ Molly A. Terwilliger
      Al Van Kampen, WSBA No. 13670                 Molly A. Terwilliger, WSBA No. 28449
9     1001 Fourth Avenue, Suite 4050                1420 Fifth Avenue, Suite 1400
      Seattle, WA 98154                             Seattle, WA 98101
10    Telephone: (206) 386-7353                     Telephone: (206) 516-3800
      Fax: (206) 405-2825                           Fax: (206) 516-3888
11
      AVanKampen@VKClaw.com                         mterwilliger@yarmuth.com
12
      PRINCE LOBEL TYE LLP                          VINSON & ELKINS, LLP
13
      By: s/Aaron S. Jacobs                         By: s/ Mario A. Apreotesi
14    Aaron S. Jacobs (pro hac vice)                Fred I. Williams (pro hac vice pending)
      James J. Foster (pro hac vice)                Mario A. Apreotesi (pro hac vice pending)
15
      Kevin Gannon (pro hac vice)                   2801 Via Fortuna, Suite 100
16    One International Place, Suite 3700           Austin, TX 78746
      Boston, MA 02110                              Telephone: (512) 542.8400
17    Telephone: (617) 456-8000                     Fax: (512) 542.8612
      Ajacobs@princelobel.com                       fwilliams@velaw.com
18    Jfoster@princelobel.com                       mapreotesi@velaw.com
      kgannon@princelobel.com
19

20

21    Attorneys for Plaintiff
                                                    Todd E. Landis (pro hac vice pending)
22                                                  2001 Ross Avenue, Suite 3700
                                                    Dallas, TX 75201
23
                                                    Telephone: (214) 220.7700
24                                                  Fax: (214) 220.7716
                                                    tlandis@velaw.com
25

26                                                  Attorneys for Defendant HTC America,
                                                    Inc.

      STIPULATION AND ORDER FOR EXTENSION OF
      TIME FOR HTC AMERICA, INC. TO RESPOND TO
      COMPLAINT                                                         1420 Fifth Avenue, Suite 1400
                                                                        Seattle, W ashington 98101
      NO. 2:18-cv-1732 RSM – Page 2                                     phone 206.516.3800 fax 206.516.3888
1

2                                           II. ORDER

3           Based on the foregoing stipulation of the parties, IT IS HEREBY ORDERED that

4    the time for Defendant HTC America, Inc. to answer or otherwise respond to Plaintiff’s

5    Complaint shall be extended to March 18, 2019.

6

7           DATED this 8th day of February 2019.

8

9                                                A
                                                 RICARDO S. MARTINEZ
10                                               CHIEF UNITED STATES DISTRICT
                                                 JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      STIPULATION AND ORDER FOR EXTENSION OF
      TIME FOR HTC AMERICA, INC. TO RESPOND TO
      COMPLAINT                                                        1420 Fifth Avenue, Suite 1400
                                                                       Seattle, W ashington 98101
      NO. 2:18-cv-1732 RSM – Page 3                                    phone 206.516.3800 fax 206.516.3888
